Willard Bartlett, J. :
This is an action against a dentist to recover damages alleged to have been sustained by the plaintiff in consequence of the defendant’s negligence in treating her teeth. The complaint charges that he was negligent (1) in removing two teeth which did not require removal; (2) in allowing portions thereof to remain in the gum, and (3) in putting in bridge work which was defective and improperly fitted. These several acts are alleged to have resulted in the production of abscesses on the gum and necrosis of the jaw bone. They are obviously stated as the details or steps in a course of negligent professional treatment terminating in a single injury; and thus regarded they do not constitute separate causes of action, and may properly be set forth in. one count.' (Dickens v. N. Y. Central R. R. Co., 13 How. Pr. 228.)
*416The motion, therefore, so far as it was based upon section 483 of the Code of Civil Procedure, which requires separate causes oí action in a complaint to be separately stated and numbered, was properly denied. Nor is there any adequate basis for the suggestion that the complaint is indefinite and uncertain within the meaning of section 546. •
The order should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.